Citation Nr: 1622531	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for PTSD and bipolar disorder.  The Board previously considered this matter in June 2010 and March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD because of traumatic events that happened to him and around him while he was on active duty, to include instances of sexual assault.  The Veteran also contends that that he has been receiving treatment for bipolar disorder for many years and believes that this is also associated with his active duty service.  

For purposes of his PTSD claim, the Veteran has alleged several stressors.  
See April 2007 statement (received May 2007); see also November 2007 notice of disagreement; June 2015 VA examination at 9-10. 

He has stated that he was the victim of a sexual assault by an individual that he identified as L.B.  The Veteran indicated that this individual attempted to assault him five months later.  He also stated that he talked to another individual (identified as B.P.) who also reported being the victim of an attempted sexual assault by L.B.  

The Veteran has also stated he knew or personally witnessed several suicides aboard the USS Worden.  He indicated that a man shot himself and rolled over the side of the ship.  There is no indication that he personally witnessed this incident, which, according to the Veteran, occurred on his first day.  In a separate incident, he stated that he witnessed a man jump off the ship.  In yet another incident, he indicated that he witnessed a man shoot himself a few feet away from him.

The Veteran has also indicated that he was attacked and beaten by two men who had broken into his car.  This incident occurred in the parking lot of a Taco Bell restaurant, off the base.  The Veteran indicated that he filed a report with the military police.  A June 1986 emergency care and treatment report confirms that the Veteran was physically assaulted in the parking lot of a Taco Bell.  During the attack, the Veteran was struck in the head and chest, and suffered, among other things, a closed head injury.  (In its March 2014 decision, the Board found that the issue of service connection for a traumatic brain injury had been raised and referred it to the RO.  The RO denied service connection in a January 2016 rating decision.) 

Last, the Veteran has stated that he was affected by the death of his best friend, who passed away while at sea due to malaria.  The Veteran indicated that, as a cook, he was tasked with storing the corpse in the milk room.

In addition to these stressors, which the Veteran described in his April 2007 statement (received May 2007), VA treatment records show that he also reported traumatic experiences related to refugees from Grenada that were rescued by his ship during a "police action."  See VA treatment records from January 2004 and January 2007.  According to the Veteran, the refugees had been at sea for so long and were so starved that they had started to eat the dead bodies.  See VA treatment records from January 2007.  He stated that he was required to handle many dead bodies of men, women, and children, as it was his duty to store them in one of the refrigerated milk rooms.  See VA treatment records January 2004.

In March 2014, the Board remanded the appeal and instructed the RO, among other things, to contact the United States Army and Joint Service Records Research Center (JSRRC) for verification of the Veteran's claimed stressors.  The Board specifically requested that the JSRRC be asked to confirm (a) whether the Veteran witnessed acts of cannibalism in Grenada; (b) whether, between 1985 and 1986, there were several suicides aboard the USS Worden; and (c) whether an individual by the name of L.B. was stationed aboard the ship at the same time as the Veteran.  

The AOJ did not ask the JSRRC to confirm the aforementioned information.  Rather, the AOJ determined that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  See September 2014 VA memorandum.  The Board finds that the Veteran has submitted sufficiently detailed information to warrant additional and more focused attempts to verify the claimed stressors.  As such, the AOJ did not comply with the prior remand directive; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Similarly, the March 2014 Board remand instructed the AOJ to make additional efforts to obtain records from the Mel Trotter Center in Grand Rapids, Michigan, where the Veteran was inpatient for a year.  The Veteran specifically identified Mr. B.M., assistant director of substance abuse at the Mel Trotter Center, as a point of contact.  See June 2012 stressor statement and attached authorizations to release information to VA.  There is no indication that the AOJ made additional efforts to obtain these records, to include asking the Veteran to reauthorize the release of such records.  As the AOJ did not comply with this other remand directive, it should be completed on remand.

As already stated, one of the Veteran's contentions is that his mental health disability is related to two sexual assaults in service.  VA regulations provide that in the case of a claimed in-service stressor based on personal assault, evidence other than the Veteran's service records can corroborate the occurrence such stressor.  
38 C.F.R. § 3.304(f)(5).  Examples of such evidence include evidence of behavior changes following the claimed assault.  This section (38 C.F.R. § 3.304(f)(5)) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

In this case, the Veteran's service records do not contain evidence of a sexual assault.  However, in cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 731 F.3d 1303, 1306 (Fed. Cir. 2013).

Following the March 2014 Board remand, the Veteran underwent a VA examination in June 2015.  The examiner found no evidence to support a diagnosis of either PTSD or bipolar disorder.  Rather, he diagnosed alcohol use disorder in full remission and antisocial personality disorder.  With regard to the absence of PTSD diagnosis, the examiner indicated that the Veteran's recall of in-service stressors was inconsistent and contradictory across time.  It should be noted that the only stressors mentioned and discussed during the June 2015 VA examination were the claimed sexual assault and the death at sea of the Veteran's best friend due to malaria.  With regard to the claimed military sexual trauma, the examiner indicated that he did not find evidence of markers that would substantiate the Veteran's recall of the sexual assault.

The Board finds that the June 2015 VA opinion is inadequate because the examiner did not adequately discuss whether there was evidence of behavior changes in response to a in-service assault, so as to provide credible supporting evidence of that particular stressors.  38 C.F.R. § 3.304(f)(5) (2014).  Specifically, the examiner did not discuss the Veteran's documented history of polysubstance abuse in service; the Veteran's lay statement during the examination that he "lost it" after the second sexual assault, started using pot and alcohol, and was demoted from E4 to E1 within one year; and military personnel records that show (1) a decrease in performance from 1985-1986 to 1986-1987 and (2) disciplinary actions for unauthorized absence in December 1985 and failure to obey a lawful order in December 1986.  In view of the above, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303 (2008) (noting that an examiner needs to be "informed of the relevant facts").

Finally, the Board notes that the Veteran's service treatment records contain some military personnel records.  Nevertheless, it is unclear whether all available military personnel records have been obtained and associated with the claims file.  Such personnel records are essential for determining the dates in which the Veteran served aboard the USS Worden and may ultimately help to corroborate one or more of his claimed stressors.  As such, the complete personnel file should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete service personnel records.

2.  Once the Veteran's military personnel records have been obtained, contact the National Personnel Records Center (NPRC), as well as any other appropriate Federal Agency as needed, and request ship records and deck logs of the USS Warden for the relevant time periods, as ascertained from the Veteran's military personnel records.

3.  Thereafter, send an appropriate request to the Joint Services Records Research Center (JSRRC), or any other appropriate agency, to determine the following:

(a)  Whether the Veteran, while stationed aboard the USS Warden, participated in an operation that involved rescuing refugees at sea, whether from Grenada or elsewhere;

(b)  The extent to which there was an incidence of multiple suicides aboard the USS Warden during the period in which the Veteran was stationed there; and

(c)  Whether an individual by the name of L.B., was stationed aboard the USS Warden at the same time as the Veteran, if so, and insofar as it can be ascertained, whether there is any indication that said individual had a history of perpetrating sexual assaults in service. 

4.  After obtaining an updated release and authorization form from the Veteran, obtain any available treatment records from the Mel Trotter facility in Grand Rapids, Michigan.  See June 2012 stressor statement and attached authorization to release information to VA.

5.  Once the aforementioned development has been completed, forward the claims file to the VA examiner who provided the June 2015 VA examination, or another examiner if that examiner is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examination report.

The examiner should respond to the following:

(a)  Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the alleged military sexual trauma occurred, to include a discussion of any relevant markers. While review of the entire file is required, attention is invited to the following particular records:

(i)  The Veteran's documented history of polysubstance abuse in service; 

(ii)  The Veteran's lay statement (during the June 2015 VA examination) that he "lost it" after the second sexual assault, started using pot and alcohol, and was demoted from E4 to E1 within one year; 

(iii)  Military personnel records that show a decrease in performance from 1985-1986 to 1986-1987 and disciplinary actions for unauthorized absence in December 1985 and failure to obey a lawful order in December 1986; and

(iv)  Any relevant evidence obtained pursuant to this remand, to include personnel records and information received from other sources. 

(b)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim in February 2007. 

(c)  If a diagnosis of PTSD is appropriate, the examiner should specify whether: (i) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; (ii) any alleged personal assault found to be established by the evidence of record in the examiner's opinion was sufficient to produce PTSD; and (iii) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD. 

(d)  For any psychiatric diagnosis other than PTSD (i.e., bipolar disorder, antisocial personality disorder), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during or was caused by his active service. For any psychosis, please note if there were any manifestation within 1 year of the Veteran's discharge from active service in January 1987.  If it is determined that there are psychotic manifestations, please state to what degree they manifested.

The examiner should provide a comprehensive rationale for any and all conclusions reached. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

6.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


